DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell et al. (US 2017/0077765).
Regarding claims 1 and 17, Bell et al. discloses in [Figs. 1-2], discloses a wireless power transmitting device [see transmitter 200 of a wireless power transmission system and 0055]  using a non-transitory computer-readable recording medium storing instructions [see memory unit 212 and 0082-0084, 0105 and 0318], comprising: a power transmission circuit [see antenna unit 202 may include a set of one or more antennas e.g. antenna elements and 0060]; and a processor [see processor unit 206], wherein the processor [see 206] is configured to: control the power transmission circuit to wirelessly transmit power for charging an electronic device in a first area around the wireless power transmitting device on a first transmission path [such that the microprocessor of the transmitter may control formation and transmission of the power waves, such that the power waves converge to form the pocket of energy at a location “first area” determined by the microprocessor to be an effective location “first area” for providing energy to the receiver “electronic device” and may also avoid obstacles or people, see [0046]. In order to form the pocket of energy at a targeted location “first area” and provide to the receivers coupled to or integrated within the one or more electronic devices, the microprocessor of the transmitter may further configured to receive one or more parameters indicating the locations of the electronic device using sensors, and based on these one or more parameters, the microprocessor of the transmitter may select an output frequency, phase or amplitude of the power waves, determine which antennas of the antenna array should transmit (thereby defining a shape of actively transmitting antennas a “first transmission path”  via control of the antennas of the antenna array selected or determined to output the  frequency, phase or amplitude of the power waves, see [0047, 0053 and 0060]. Further, the processor 206 determines the centroid X, Y, Z coordinates and uses the centroid X, Y, Z coordinate to activate the antennas 202 for an optimal configuration or phase that will create the pocket of energy as close as possible to the identified object, which is a receiver unit “electronic device”, see 0100-0101, 0105, 0118 and 0146-0148.  Further, the X, coordinate corresponds to a “first area”], based on detecting an obstacle in a second area around the first area, identify a second transmission path different from the first transmission path, based on a location of the obstacle [such that when a person/human corresponding to the “obstacle” starts to enter the transmission field “first area” and it is determined that the person “obstacle” has come within an predetermined proximity “second area” of the transmitter 200 via sensor data sent to the processor 206 causes the transmitter 200 to adjust the characteristics of the power waves, by either diminish the amount of energy concentrated at the pocket of energy, generate a null, and/or reposition the location of the pocket energy which corresponds to “identify a second transmission path different from the first transmission path” via reposition the location of the pocket energy, 0090 and 0099. Further, when it is determined to be a human “obstacle” in the centroid X, Y, Z coordinates, for instance instead of a receiver unit, the information is used to control the phase and amplitude of power waves so as to avoid creating a pocket of energy in close proximity,0046-0047, 0100, 0119 , 0146-0148 and 0157-0159], and based on detecting the obstacle in the first area, control the power transmission circuit to wirelessly transmit the power for charging the electronic device in the first area on the second transmission path[such that the microprocessor of the transmitter may control formation and transmission of the power waves, such that the power waves converge to form the pocket of energy at a location “first area” determined by the microprocessor to be an effective location “first area” for providing energy to the receiver “electronic device” and may also avoid obstacles or people, see [0046]. In order to form the pocket of energy at a targeted location “first area” and provide to the receivers coupled to or integrated within the one or more electronic devices, the microprocessor of the transmitter may further configured to receive one or more parameters indicating the locations of the electronic device using sensors, and based on these one or more parameters, the microprocessor of the transmitter may select an output frequency, phase or amplitude of the power waves, determine which antennas of the antenna array should transmit, thereby defining a shape of actively transmitting antennas a  “transmission path”  via control of the antennas of the antenna array selected or determined to output the  frequency, phase or amplitude of the power waves  see [0047 and 0053]. Further, the processor 206 determines the centroid X, Y, Z coordinates and using the centroid X, Y, Z coordinate to activate the antennas 202 for an optimal configuration or phase that will create the pocket of energy as close as possible to the identified object, which is a receiver unit “electronic device”, see 0100-0101, 0105, 0118, 0146-0148, and 0157-0159.  Further, the X, coordinate corresponds to a “first area”].
Regarding claims 2 and 18, Bell et al. in [Figs. 1 and 2], discloses the wireless power transmitting device of claims 1 and 17, wherein the power transmission circuit comprises a plurality of coils [see antenna unit 202 may include a set of one or more antennas e.g. antenna elements and 0060], and wherein the processor is configured to: control the power transmission circuit to wirelessly transmit the power on the second transmission path by applying a current to a first portion of the plurality of coils without applying the current to a second portion of the plurality of coils [such that the microprocessor 206 of the transmitter may control formation and transmission of the power waves, such that the power waves converge to form the pocket of energy at a location “first area” determined by the microprocessor to be an effective location “first area” for providing energy to the receiver “electronic device” and may also avoid obstacles or people, see [0046]. In order to form the pocket of energy at a targeted location “first area” and provide to the receivers coupled to or integrated within the one or more electronic devices, the microprocessor of the transmitter may further configured to receive one or more parameters indicating the locations of the electronic device using sensors, and based on these one or more parameters, the microprocessor of the transmitter may select an output frequency, phase or amplitude of the power waves, determine which antennas of the antenna array should transmit, thereby defining a shape of actively transmitting antennas a  “transmission path”  via control of the antennas of the antenna array selected or determined to output the  frequency, phase or amplitude of the power waves see [0047, 0053 and 0060].
Regarding claims 3 and 19, Bell et al. in [Figs. 2 and 3], discloses the wireless power transmission device of claims 1 and 17, wherein the power transmission circuit comprises a plurality of patch antennas [see antenna unit 202 may include a set of one or more antennas e.g. antenna elements and 0060], and wherein the processor is configured to: based on detecting the obstacle in the second area, identify at least one of a phase or an amplitude of electrical signals to be input to the plurality of patch antennas for wirelessly transmitting the power on the second transmission path, and control the power transmission circuit to wirelessly transmit the power on the second transmission path by controlling the at least one of the phase or the amplitude of the electrical signals [such that the microprocessor 206 of the transmitter may control formation and transmission of the power waves, such that the power waves converge to form the pocket of energy at a location “first area” determined by the microprocessor to be an effective location “first area” for providing energy to the receiver “electronic device” and may also avoid obstacles or people, see [0046]. In order to form the pocket of energy at a targeted location “first area” and provide to the receivers coupled to or integrated within the one or more electronic devices, the microprocessor of the transmitter may further configured to receive one or more parameters indicating the locations of the electronic device using sensor data “information”, and based on these one or more parameters, the microprocessor of the transmitter may select an output frequency, phase or amplitude of the power waves, determine which antennas of the antenna array should transmit, thereby defining a shape of actively transmitting antennas a  “transmission path”  via control of the antennas of the antenna array selected or determined to output the  frequency, phase or amplitude of the power waves ,see [0047, 0053 and 0060].
Regarding claim 4, Bell et al. in [Figs. 1 and 2], discloses the wireless power transmission device of claim 1, wherein the processor [see 206] is further configured to: based on the obstacle not being detected, control the power transmission circuit to wirelessly transmit the power having a first amount [e.g. adjusting a pocket of energy from the original amount of pocket of energy corresponds to the “first amount” and see 0090], based on detecting the obstacle in the second area, control the power transmission circuit to wirelessly transmit power having a second amount less than the first amount [such as reducing power wave transmission corresponding to the second amount which is less than the first amount, and see 0090], and based on detecting the obstacle in the first area, control the power transmission circuit to wirelessly transmit power having a third amount less than the second amount [such as ceasing/terminating power wave transmission is a third amount that is less than the second amount and 0090].  
Regarding claims 5 and 20, Bell et al. in [Fig. 1 and 2] discloses the wireless power transmission device of claims 1 and 17, wherein the processor is further configured to: based on detecting the obstacle in the second area, control the power transmission circuit to wirelessly transmit the power on a third transmission path  [such that when a person/human corresponding to the “obstacle” starts to enter the transmission field “first area” and it is determined that the person “obstacle” has come within an predetermined proximity “second area” of the transmitter 200 via sensor data sent to the processor 206 causes the transmitter 200 to adjust the characteristics of the power waves, by either diminish the amount of energy concentrated at the pocket of energy, generate a null, and/or reposition the location of the pocket energy which corresponds to “identify a transmission path different from the first transmission path” via reposition the location of the pocket energy, 0090 and 0099. Further, when it is determined to be a human “obstacle” in the centroid X, Y, Z coordinates, for instance instead of a receiver unit, the information is used to control the phase and amplitude of power waves so as to avoid creating a pocket of energy in close proximity,0046-0047, 0100, 0119 , 0146-0148 and 0157-0159]. Further, in order to form the pocket of energy at a targeted location and provide to the receivers coupled to or integrated within the one or more electronic devices, the microprocessor of the transmitter may further configured to receive one or more parameters indicating the locations of the electronic device using sensors, and based on these one or more parameters, the microprocessor of the transmitter may select an output frequency, phase or amplitude of the power waves, determine which antennas of the antenna array should transmit, thereby defining a shape of actively transmitting antennas a  “transmission path”  via control of the antennas of the antenna array selected or determined to output the  frequency, phase or amplitude of the power waves ,see [0047, 0053 and 0060].
Regarding claim 6, Bell et al. in [Figs. 1 and 2], discloses the wireless power transmission device of claim 1, wherein the processor is further configured to: based on detecting the obstacle in the second area, determine at least one of a possibility that the obstacle enters the first area, estimated time of stay of the obstacle in the first area, or a movement pattern of the obstacle in the first area, and perform a predetermined operation based on a result of the determination[such that when a person/human corresponding to the “obstacle” starts to enter the transmission field “first area” and it is determined that the person “obstacle” has come within an predetermined proximity “second area” of the transmitter 200 via sensor data sent to the processor 206 causes the transmitter 200 to adjust the characteristics of the power waves, by either diminish the amount of energy concentrated at the pocket of energy, generate a null, and/or reposition the location of the pocket energy which corresponds to “identify a transmission path different from the first transmission path” via reposition the location of the pocket energy, 0090 and 0099. Further, when it is determined to be a human “obstacle” in the centroid X, Y, Z coordinates, for instance instead of a receiver unit, the information is used to control the phase and amplitude of power waves so as to avoid creating a pocket of energy in close proximity,0046-0047, 0100, 0119 , 0146-0148 and 0157-0159]. Further, in order to form the pocket of energy at a targeted location and provide to the receivers coupled to or integrated within the one or more electronic devices, the microprocessor of the transmitter may further configured to receive one or more parameters indicating the locations of the electronic device using sensors, and based on these one or more parameters, the microprocessor of the transmitter may select an output frequency, phase or amplitude of the power waves, determine which antennas of the antenna array should transmit, thereby defining a shape of actively transmitting antennas a  “transmission path”  via control of the antennas of the antenna array selected or determined to output the  frequency, phase or amplitude of the power waves ,see [0047, 0053 and 0060].
Regarding claim 7, Bell et al. discloses the wireless power transmitting device of claim 1, further comprising a communication circuit [see 0093 and 0124], wherein the processor is further configured to: control the communication circuit to transmit a communication signal during a first time period, receive a reflected wave generated by reflection of the communication signal, through the communication circuit during a second time period, and detect the obstacle in at least one of the first area or the second area based on the received reflected wave [see 0218-0219 and 0279].  
Regarding claim 8, Bell et al. in [Figs. 1 and 2], discloses the wireless power transmitting device of claim 1, wherein the processor is further configured to: obtain state information of the electronic device wirelessly receiving the power, and identify the first area and the second area based on the obtained state information [such that the microprocessor 206 of the transmitter may control formation and transmission of the power waves, such that the power waves converge to form the pocket of energy at a location “first area” determined by the microprocessor to be an effective location “first area” for providing energy to the receiver “electronic device” and may also avoid obstacles or people, see [0046]. In order to form the pocket of energy at a targeted location “first area” and provide to the receivers coupled to or integrated within the one or more electronic devices, the microprocessor of the transmitter may further configured to receive one or more parameters indicating the locations of the electronic device using sensor data “information”, and based on these one or more parameters, the microprocessor of the transmitter may select an output frequency, phase or amplitude of the power waves, determine which antennas of the antenna array should transmit, thereby defining a shape of actively transmitting antennas a  “transmission path”  via control of the antennas of the antenna array selected or determined to output the  frequency, phase or amplitude of the power waves ,see [0047, 0053 and 0060].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        6/29/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836